Exhibit 10.5

EHEALTH, INC.

2006 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED JUNE 15, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1.

  

INTRODUCTION

   1

ARTICLE 2.

  

ADMINISTRATION

   1

2.1

  

Administrator

   1

2.2

  

Administrator Responsibilities

   1

2.3

  

Committee for Non-Officer Grants

   1

ARTICLE 3.

  

SHARES AVAILABLE FOR GRANTS

   1

3.1

  

Basic Limitation

   1

3.2

  

Annual Increase in Shares

   1

3.3

  

Shares Returned to Reserve

   1

3.4

  

Dividend Equivalents

   2

ARTICLE 4.

  

ELIGIBILITY

   2

4.1

  

Incentive Stock Options

   2

4.2

  

Other Grants

   2

ARTICLE 5.

  

OPTIONS

   2

5.1

  

Stock Option Agreement

   2

5.2

  

Number of Shares

   2

5.3

  

Exercise Price

   2

5.4

  

Exercisability and Term

   2

5.5

  

Effect of Change in Control

   3

5.6

  

Modification or Assumption of Options

   3

5.7

  

Buyout Provisions

   3

ARTICLE 6.

  

PAYMENT FOR OPTION SHARES

   3

6.1

  

General Rule

   3

6.2

  

Surrender of Stock

   3

6.3

  

Exercise/Sale

   3

6.4

  

Promissory Note

   3

6.5

  

Other Forms of Payment

   3

ARTICLE 7.

  

AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS

   4

7.1

  

Initial Grants

   4

7.2

  

Annual Grants

   4

7.3

  

Accelerated Exercisability

   4

7.4

  

Exercise Price

   4

7.5

  

Term

   4

ARTICLE 8.

  

STOCK APPRECIATION RIGHTS

   4

8.1

  

SAR Agreement

   4

8.2

  

Number of Shares

   4

8.3

  

Exercise Price

   4

8.4

  

Exercisability and Term

   5

8.5

  

Effect of Change in Control

   5

8.6

  

Exercise of SARs

   5

8.7

  

Modification or Assumption of SARs

   5

ARTICLE 9.

  

RESTRICTED SHARES

   5

9.1

  

Restricted Stock Agreement

   5

9.2

  

Payment for Awards

   5

9.3

  

Vesting Conditions

   5

9.4

  

Voting and Dividend Rights

   6

 

i



--------------------------------------------------------------------------------

          Page

ARTICLE 10.

  

STOCK UNITS

   6

10.1

  

Stock Unit Agreement

   6

10.2

  

Payment for Awards

   6

10.3

  

Vesting Conditions

   6

10.4

  

Voting and Dividend Rights

   6

10.5

  

Form and Time of Settlement of Stock Units

   6

10.6

  

Death of Recipient

   7

10.7

  

Creditors’ Rights

   7

ARTICLE 11.

  

ADJUSTMENTS, DISSOLUTION OR LIQUIDATION, REORGANIZATIONS

   7

11.1

  

Adjustments

   7

11.2

  

Dissolution or Liquidation

   7

11.3

  

Reorganizations

   8

ARTICLE 12.

  

AWARDS UNDER OTHER PLANS

   9

ARTICLE 13.

  

LIMITATION ON RIGHTS

   9

13.1

  

Retention Rights

   9

13.2

  

Stockholders’ Rights

   9

13.3

  

Regulatory Requirements

   9

ARTICLE 14.

  

WITHHOLDING TAXES

   9

14.1

  

General

   9

14.2

  

Share Withholding

   9

ARTICLE 15.

  

FUTURE OF THE PLAN

   9

15.1

  

Term of the Plan

   9

15.2

  

Amendment or Termination

   9

15.3

  

Stockholder Approval

   10

ARTICLE 16.

  

DEFINITIONS

   10

 

ii



--------------------------------------------------------------------------------

EHEALTH, INC.

2006 EQUITY INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The Plan was adopted by the Board on April 17, 2006. The Plan was subsequently
amended and restated on November 11, 2008 and June 15, 2010. The purpose of the
Plan is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on the Company’s performance, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares, Stock Units, Options (which may constitute ISOs or NSOs) or
SARs.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except its choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Administrator. The Administrator shall administer the Plan.

2.2 Administrator Responsibilities. The Administrator shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan, (b) determine the type, number, vesting requirements and other features
and conditions of such Awards, (c) interpret the Plan and the terms of the
Awards, and (d) make all other decisions relating to the operation of the Plan.
The Administrator may adopt such rules or guidelines as it deems appropriate to
implement the Plan and amend any Award, subject to the consent of the holder of
such Award to the extent required by applicable law. The Administrator’s
determinations under the Plan shall be final and binding on all persons.

2.3 Committee for Non-Officer Grants. The Board may appoint a secondary
committee of the Board that may administer the Plan with respect to Employees
and Consultants who are not Outside Directors and are not considered executive
officers of the Company under section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and Consultants and may determine all features
and conditions of such Awards. Within the limitations of this Section 2.3, any
reference in the Plan to the Administrator shall include such secondary
committee.

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Shares of Stock issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
shares of Stock issued under the Plan shall not exceed (a) 2,000,000 and (b) the
additional shares of Stock described in Sections 3.2 and 3.3. The number of
shares of Stock that are subject to Awards outstanding at any time under the
Plan shall not exceed the number of shares of Stock that then remain available
for issuance under the Plan. The limitations of this Section 3.1 and Section 3.2
shall be subject to adjustment pursuant to Article 11.

3.2 Annual Increase in Shares. As of January 1 of each year, commencing in 2007,
the aggregate number of shares of Stock that may be issued under the Plan shall
automatically increase by a number equal to the lowest of (a) 4% of the total
number of shares of Stock then outstanding, (b) 1,500,000 shares of Stock or
(c)  the number determined by the Administrator.

3.3 Shares Returned to Reserve. If Restricted Shares or shares of Stock issued
upon the exercise of Options under the Plan are forfeited or repurchased, then
such shares of Stock shall again become available for Awards under the Plan. If
Stock Units, Options or SARs under the Plan are forfeited or terminate for any
other

 

1



--------------------------------------------------------------------------------

reason before being exercised or settled, then the corresponding shares of Stock
shall again become available for Awards under the Plan. If Stock Units are
settled, then only the number of shares of Stock (if any) actually issued in
settlement of such Stock Units shall reduce the number available under
Section 3.1 and the balance shall again become available for Awards under the
Plan. If SARs are exercised, then only the number of shares of Stock (if any)
actually issued in settlement of such SARs shall reduce the number available
under Section 3.1 and the balance shall again become available for Awards under
the Plan. If the Exercise Price (or purchase price) of an Award is paid through
the tender of shares of Stock, or if shares of Stock are tendered or withheld to
satisfy any Company withholding obligations, the number of shares of Stock so
tendered or withheld shall again be available for issuance pursuant to future
Awards under the Plan.

3.4 Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall, if paid in Common Shares, be applied against the number of Common
Shares that may be issued under the Plan. Any dividend equivalents paid or
credited under the Plan shall, if paid in cash, not be applied against the
number of Common Shares that may be issued under the Plan.

ARTICLE 4. ELIGIBILITY.

4.1 Incentive Stock Options. Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in section 422(c)(5)  of the Code are satisfied.

4.2 Other Grants. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.

ARTICLE 5. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Stock subject to the Option and shall provide for the adjustment of
such number in accordance with Article 11. Options granted to any Optionee in a
single fiscal year of the Company shall not cover more than 250,000 shares of
Stock, except that Options granted to a new Employee in the fiscal year of the
Company in which his or her Service as an Employee first commences shall not
cover more than 500,000 shares of Stock. The limitations set forth in the
preceding sentence shall be subject to adjustment in accordance with Article 11.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an Option shall in no event be
less than 100% of the Fair Market Value of a share of Stock on the date of
grant.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable and
vested. The Stock Option Agreement shall also specify the term of the Option;
provided that the term of an ISO shall in no event exceed 10 years from the date
of grant. A Stock Option Agreement may provide for accelerated exercisability in
the event of the Optionee’s death,

 

2



--------------------------------------------------------------------------------

disability or retirement or other events and may provide for expiration prior to
the end of its term in the event of the termination of the Optionee’s Service.
Options may be awarded in combination with SARs, and such an Award may provide
that the Options will not be exercisable unless the related SARs are forfeited.

5.5 Effect of Change in Control. The Administrator may determine, at the time of
granting an Option or thereafter, that such Option shall become vested and
exercisable as to all or part of the shares of Stock subject to such Option upon
certain events, such as a Change in Control or certain terminations following a
Change in Control. In addition, acceleration of vesting and exercisability may
be required under Section 11.3.

5.6 Modification or Assumption of Options. Within the limitations of the Plan,
the Administrator may (a) modify, reprice, extend or assume outstanding options,
(b) accept the cancellation of outstanding options (whether granted by the
Company or by another issuer) in return for the grant of new Options for the
same or a different number of shares and at the same or a different exercise
price or (c) accept the cancellation of outstanding options in return for the
grant of new Awards other than Options. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, alter or
impair his or her rights or obligations under such Option.

5.7 Buyout Provisions. The Administrator may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Administrator shall establish.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of shares of Stock issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such shares of Stock are purchased, except that the Administrator at its
sole discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an Outside Director or
executive officer of the Company, he or she may pay the Exercise Price in a form
other than cash or cash equivalents only to the extent permitted by
section 13(k) of the Exchange Act.

6.2 Surrender of Stock. With the Administrator’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
shares of Stock that are already owned by the Optionee. Such shares of Stock
shall be valued at their Fair Market Value on the date when the new shares of
Stock are purchased under the Plan.

6.3 Exercise/Sale. With the Administrator’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the shares of Stock being
purchased under the Plan and to deliver all or part of the sales proceeds to the
Company.

6.4 Promissory Note. With the Administrator’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid by delivering (on a form
prescribed by the Company) a full-recourse promissory note.

6.5 Other Forms of Payment. With the Administrator’s consent, all or any part of
the Exercise Price and any withholding taxes may be paid in any other form that
is consistent with applicable laws, regulations and rules.

 

3



--------------------------------------------------------------------------------

ARTICLE 7. AUTOMATIC AWARD GRANTS TO OUTSIDE DIRECTORS.

7.1 Initial Grants. Each Outside Director who first becomes a member of the
Board shall receive a one-time grant covering such number and type or types of
Awards, and with such terms and conditions, including vesting, as shall be
determined from time to time by the Board or its Compensation Committee, in its
discretion. Such Awards shall be granted on the date when such Outside Director
first joins the Board. An Outside Director who previously was an Employee shall
not receive a grant under this Section 7.1.

7.2 Annual Grants. Upon the conclusion of each regular annual meeting of the
Company’s stockholders, each Outside Director who will continue serving as a
member of the Board thereafter shall receive an automatic grant covering such
number and type or types of Awards, and with such terms and conditions,
including vesting, as shall be determined from time to time by the Board or its
Compensation Committee, in its discretion, except that such Awards shall not be
granted in the calendar year in which the same Outside Director received the
Award(s) described in Section 7.1. An Outside Director who previously was an
Employee shall be eligible to receive grants under this Section  7.2.

7.3 Accelerated Exercisability. All Awards granted to an Outside Director under
this Article 7 shall also become exercisable in full in the event that the
Company is subject to a Change in Control before such Outside Director’s Service
terminates. Acceleration of exercisability may also be required by Section 11.3.

7.4 Exercise Price. Except as provided in Section 7.7, the Exercise Price under
all NSOs granted to an Outside Director under this Article 7 shall be equal to
100% of the Fair Market Value of a share of Stock on the date of grant, payable
in one of the forms described in Sections 6.1, 6.2 and 6.3.

7.5 Term. All NSOs granted to an Outside Director under this Article 7 shall
terminate on the earlier of (a) the date 10 years after the date of grant or
(b) a date following the termination of such Outside Director’s Service, as
described herein, or such earlier time as is specified by the Board or its
Compensation Committee, in its discretion. If an Outside Director’s Service
terminates for any reason except death or Total and Permanent Disability, then
the Outside Director’s NSOs shall expire at the close of business at Company
headquarters on the date three months after the Outside Director’s Service
termination date. If an Outside Director dies before his or her Service
terminates, then the Outside Director’s NSOs shall expire at the close of
business at Company headquarters on the date 12 months after the date of death.
If an Outside Director’s Service terminates because of the Outside Director’s
Total and Permanent Disability, then the Outside Director’s NSOs shall expire at
the close of business at Company headquarters on the date 12 months after the
Outside Director’s Service termination date.

ARTICLE 8. STOCK APPRECIATION RIGHTS.

8.1 SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

8.2 Number of Shares. Each SAR Agreement shall specify the number of shares of
Stock to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 11. SARs granted to any Optionee in a single
fiscal year shall in no event pertain to more than 250,000 shares of Stock,
except that SARs granted to a new Employee in the fiscal year of the Company in
which his or her Service as an Employee first commences shall not pertain to
more than 500,000 shares of Stock. The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 11.

8.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price;
provided that the Exercise Price under an SAR shall in no event be less than
100% of the Fair Market Value of a share of Stock on the date of grant.

 

4



--------------------------------------------------------------------------------

8.4 Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
with an ISO only at the time of grant but may be included with an NSO at the
time of grant or thereafter. A SAR granted under the Plan may provide that it
will be exercisable only in the event of a Change in Control.

8.5 Effect of Change in Control. The Administrator may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all shares of Stock subject to such SAR upon certain events, such as a Change in
Control or certain terminations following a Change in Control. In addition,
acceleration of exercisability may be required under Section 11.3.

8.6 Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) shares of Stock, (b) cash or (c) a combination of shares of Stock
and cash, as the Administrator shall determine. The amount of cash and/or the
Fair Market Value of shares of Stock received upon exercise of SARs shall, in
the aggregate, not exceed the amount by which the Fair Market Value (on the date
of surrender) of the shares of Stock subject to the SARs exceeds the Exercise
Price. If, on the date when a SAR expires, the Exercise Price under such SAR is
less than the Fair Market Value on such date but any portion of such SAR has not
been exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion. A SAR Agreement may also
provide for an automatic exercise of the SAR on an earlier date.

8.7 Modification or Assumption of SARs. Within the limitations of the Plan, the
Administrator may (a) modify, reprice, extend or assume outstanding SARs,
(b) accept the cancellation of outstanding SARs (whether granted by the Company
or by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price or
(c) accept the cancellation of outstanding SARs in return for the grant of new
Awards other than SARs. The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the Optionee, alter or impair his or her rights or
obligations under such SAR.

ARTICLE 9. RESTRICTED SHARES.

9.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical. Restricted Shares may be granted in
consideration of a reduction in the recipient’s other compensation.

9.2 Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Administrator may determine, including (without
limitation) cash, cash equivalents, property, full-recourse promissory notes,
past services and future services. If the Participant is an Outside Director or
executive officer of the Company, he or she may pay for Restricted Shares with a
promissory note only to the extent permitted by section 13(k) of the Exchange
Act. Within the limitations of the Plan, the Administrator may accept the
cancellation of outstanding options or SARs in return for the grant of
Restricted Shares.

9.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Any vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Administrator may include among such conditions the requirement that the
performance of the Company or a business unit of the Company for a specified
period of one or more fiscal years equal or exceed a

 

5



--------------------------------------------------------------------------------

target determined in advance by the Administrator. Such target shall be based on
one or more of the criteria set forth in Appendix A. The Administrator shall
identify such target not later than the 90th day of such period. In no event
shall more than 250,000 Restricted Shares that are subject to performance-based
vesting conditions be granted to any Participant in a single fiscal year of the
Company, subject to adjustment in accordance with Article 11. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Administrator may
determine, at the time of granting Restricted Shares or thereafter, that all or
part of such Restricted Shares shall become vested upon certain events, such as
a Change in Control or certain terminations following a Change in Control.

9.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement may require that the holders of
Restricted Shares invest any cash dividends received in additional Restricted
Shares. Any additional Restricted Shares that represent share dividends shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.

ARTICLE 10. STOCK UNITS.

10.1 Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

10.2 Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.
Within the limitations of the Plan, the Administrator may accept the
cancellation of outstanding options or SARs in return for the grant of Stock
Units.

10.3 Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. The Administrator may
include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period of one or more
fiscal years equal or exceed a target determined in advance by the
Administrator. Such target shall be based on one or more of the criteria set
forth in Appendix A. The Administrator shall identify such target not later than
the 90th day of such period. In no event shall more than 250,000 Stock Units
that are subject to performance-based vesting conditions be granted to any
Participant in a single fiscal year of the Company, subject to adjustment in
accordance with Article 11. A Stock Unit Agreement may provide for accelerated
vesting in the event of the Participant’s death, disability or retirement or
other events. The Administrator may determine, at the time of granting Stock
Units or thereafter, that all or part of such Stock Units shall become vested
upon certain events, such as a Change in Control or certain terminations
following a Change in Control. In addition, acceleration of vesting may be
required under Section 11.3.

10.4 Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Administrator’s discretion, carry with it a right to dividend
equivalents. Such right would entitle the holder to be credited with an amount
equal to all cash dividends paid on one share of Stock while the Stock Unit is
outstanding, which shall be subject to the terms of the Stock Unit Agreement.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of shares of
Stock, or in a combination of both. Prior to distribution, any dividend
equivalents that are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.

10.5 Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) shares of Stock or (c) any
combination of both, as determined by the Administrator. The actual number of
Stock Units eligible for settlement may be larger or smaller than the number
included in the

 

6



--------------------------------------------------------------------------------

original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of shares of Stock over a series of trading
days. Vested Stock Units may be settled in a lump sum or in installments. The
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Article 11.

10.6 Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

10.7 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

ARTICLE 11. ADJUSTMENTS, DISSOLUTION OR LIQUIDATION, REORGANIZATIONS.

11.1 Adjustments. In the event of a subdivision of the outstanding shares of
Stock, a declaration of a dividend payable in shares of Stock or a combination
or consolidation of the outstanding shares of Stock (by reclassification or
otherwise) into a lesser number of shares of Stock, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Article 3;

(b) The limitations set forth in Sections 5.2, 8.2, 9.3 and 10.3;

(c) The number of shares of Stock covered by each outstanding Option and SAR;

(d) The Exercise Price under each outstanding Option and SAR;

(e) The number of shares of Stock covered by an Option to be granted under
Article 7; or

(f) The number of Stock Units included in any prior Award that has not yet been
settled.

In the event of a declaration of an extraordinary dividend payable in a form
other than shares of Stock in an amount that has a material effect on the price
of shares of Stock, a recapitalization, a spin-off or a similar occurrence, the
Administrator shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 11, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

11.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

7



--------------------------------------------------------------------------------

11.3 Reorganizations. In the event that the Company is a party to a merger or
consolidation, all outstanding Awards shall be subject to the agreement of
merger or consolidation, which does not have to provide that all outstanding
Awards (or a portion thereof) be treated in an identical manner. Such agreement
shall provide for one or more of the following:

(a) The continuation of any outstanding Awards by the Company (if the Company is
the surviving corporation).

(b) The assumption of any outstanding Awards by the surviving corporation or its
parent, provided that the assumption of Options or SARs shall comply with
section 424(a) of the Code (whether or not the Options are ISOs).

(c) The substitution by the surviving corporation or its parent of new awards
for any outstanding Awards, provided that the substitution of Options or SARs
shall comply with section 424(a) of the Code (whether or not the Options are
ISOs).

(d) Full exercisability of any outstanding Options and SARs and full vesting of
the shares of Stock subject to such Options and SARs, followed by the
cancellation of such Options and SARs. The full exercisability of any Options
and SARs and full vesting of such shares of Stock may be contingent on the
closing of such merger or consolidation. The Optionees shall be able to exercise
such Options and SARs during a period of not less than five full business days
preceding the closing date of such merger or consolidation, unless (i) a shorter
period is required to permit a timely closing of such merger or consolidation
and (ii) such shorter period still offers the Optionees a reasonable opportunity
to exercise such Options and SARs. Any exercise of such Options and SARs during
such period may be contingent on the closing of such merger or consolidation.

(e) The cancellation of any outstanding Options and SARs and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the shares of
Stock subject to such Options and SARs (whether or not such Options and SARs are
then exercisable or such shares of Stock are then vested) as of the closing date
of such merger or consolidation over (ii) their Exercise Price. Such payment
shall be made in the form of cash, cash equivalents, or securities of the
surviving corporation or its parent with a Fair Market Value equal to the
required amount. Such payment may be made in installments and may be deferred
until the date or dates when such Options and SARs would have become exercisable
or such shares of Stock would have vested. Such payment may be subject to
vesting based on the Optionee’s continuing Service, provided that the vesting
schedule shall not be less favorable to the Optionee than the schedule under
which such Options and SARs would have become exercisable or such shares of
Stock would have vested. If the Exercise Price of the shares of Stock subject to
such Options and SARs exceeds the Fair Market Value of such shares of Stock,
then such Options and SARs may be cancelled without making a payment to the
Optionees. For purposes of this Subsection (e), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

(f) The cancellation of any outstanding Stock Units and a payment to the
Participants equal to the Fair Market Value of the shares of Stock subject to
such Stock Units (whether or not such Stock Units are then vested) as of the
closing date of such merger or consolidation. Such payment shall be made in the
form of cash, cash equivalents, or securities of the surviving corporation or
its parent with a Fair Market Value equal to the required amount. Such payment
may be made in installments and may be deferred until the date or dates when
such Stock Units would have vested. Such payment may be subject to vesting based
on the Participant’s continuing Service, provided that the vesting schedule
shall not be less favorable to the Participant than the schedule under which
such Stock Units would have vested. For purposes of this Subsection (f), the
Fair Market Value of any security shall be determined without regard to any
vesting conditions that may apply to such security.

 

8



--------------------------------------------------------------------------------

ARTICLE 12. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of shares of Stock issued under this Plan. Such shares of
Stock shall be treated for all purposes under the Plan like shares of Stock
issued in settlement of Stock Units and shall, when issued, reduce the number of
shares of Stock available under Article 3.

ARTICLE 13. LIMITATION ON RIGHTS.

13.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company’s certificate of incorporation and by-laws and a written employment
agreement (if any).

13.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any shares of Stock
covered by his or her Award prior to the time when a stock certificate for such
shares of Stock is issued or, if applicable, the time when he or she becomes
entitled to receive such shares of Stock by filing any required notice of
exercise and paying any required Exercise Price. No adjustment shall be made for
cash dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

13.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue shares of Stock under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of shares of Stock pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
shares of Stock, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

ARTICLE 14. WITHHOLDING TAXES.

14.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Stock or make any cash payment under the Plan
until such obligations are satisfied.

14.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Administrator may permit such Participant to
satisfy all or part of such minimum required withholding obligations by having
the Company withhold all or a portion of any shares of Stock that otherwise
would be issued to him or her or by surrendering all or a portion of any shares
of Stock that he or she previously acquired. Such shares of Stock shall be
valued at their Fair Market Value on the date when they are withheld or
surrendered.

ARTICLE 15. FUTURE OF THE PLAN.

15.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the effective date of the IPO. The Plan shall remain in effect until the earlier
of (a) the date when the Plan is terminated under Section 15.2 or (b) the 10th
anniversary of the date when the Board adopted the Plan.

15.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

9



--------------------------------------------------------------------------------

15.3 Stockholder Approval. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules.

ARTICLE 16. DEFINITIONS.

16.1 “Administrator” means the Board or any of its Committees that will be
administering the Plan, in accordance with Article 2.

16.2 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

16.3 “Award” means any award of an Option, a SAR, a Restricted Share or a Stock
Unit under the Plan.

16.4 “Board” means the Company’s Board of Directors, as constituted from time to
time.

16.5 “Change in Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

16.6 “Code” means the Internal Revenue Code of 1986, as amended.

16.7 “Committee” means a committee appointed by the Board that consists of one
or more Board members or other individuals satisfying all applicable laws.

 

10



--------------------------------------------------------------------------------

16.8 “Company” means eHealth, Inc., a Delaware corporation.

16.9 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor.

16.10 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

16.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

16.12 “Exercise Price,” in the case of an Option, means the amount for which one
share of Stock may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
means an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one share of Stock in determining the
amount payable upon exercise of such SAR.

16.13 “Fair Market Value” means the market price of shares of Stock, determined
by the Administrator in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Administrator
shall be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

16.14 “IPO” means the effective date of the registration statement filed by the
Company with the Securities and Exchange Commission for its initial offering of
Stock to the public.

16.15 “ISO” means an incentive stock option described in section 422(b) of the
Code.

16.16 “NSO” means a stock option not described in sections 422 or 423 of the
Code.

16.17 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase shares of Stock.

16.18 “Optionee” means a person or estate who holds an Option or SAR.

16.19 “Outside Director” means a member of the Board who is not an Employee.

16.20 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

16.21 “Participant” means a person or estate who holds an Award.

16.22 “Plan” means this eHealth, Inc. 2006 Equity Incentive Plan, as amended
from time to time.

16.23 “Restricted Share” means a share of Stock awarded under the Plan.

16.24 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

16.25 “SAR” means a stock appreciation right granted under the Plan.

 

11



--------------------------------------------------------------------------------

16.26 “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions and restrictions pertaining to his or her
SAR.

16.27 “Service” means service as an Employee, Outside Director or Consultant.

16.28 “Stock” means the Common Stock of the Company.

16.29 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

16.30 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock, as awarded under the Plan.

16.31 “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.

16.32 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

16.33 “Total and Permanent Disability” means that the Optionee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

 

12



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE CRITERIA FOR RESTRICTED SHARES AND STOCK UNITS

The performance goals that may be used by the Administrator may consist of any
one or more of the following objective performance criteria, applied to either
the Company as a whole or, except with respect to stockholder return metrics, to
a region, business unit, affiliate or business segment, and measured either on
an absolute basis, a per share basis or relative to a pre-established target, to
a previous period’s results or to a designated comparison group, and, with
respect to financial metrics, which may be determined in accordance with United
States Generally Accepted Accounting Principles (“GAAP”), in accordance with
accounting principles established by the International Accounting Standards
Board (“IASB Principles”) or which may be adjusted when established to exclude
any items otherwise includable under GAAP or under IASB Principles: (i) cash
flow (including operating cash flow or free cash flow), (ii) revenue (on an
absolute basis or adjusted for currency effects), (iii) gross margin,
(iv) operating expenses or operating expenses as a percentage of revenue,
(v) earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings or EBITDA), (vi) earnings per share, (vii) stock
price, (viii) return on equity, (ix) total stockholder return, (x) growth in
stockholder value relative to the moving average of the S&P 500 Index, or
another index, (xi) return on capital, (xii) return on assets or net assets,
(xiii) return on investment, (xiv) economic value added, (xv) operating income
or net operating income, (xvi) operating margin, (xvii) market share,
(xviii) overhead or other expense reduction, (xix) credit rating, (xx) objective
customer indicators, (xxi) improvements in productivity, (xxii) attainment of
objective operating goals, (xxiii) objective employee metrics, (xxiv) return
ratios, (xxv) objective qualitative milestones, (xxvi) other objective financial
or other metrics relating to the progress of the Company or to a Subsidiary,
division or department thereof, (xxvii) number of customers (or estimated
membership, with the formulae for such estimations being objectively
determinable), submitted applications or members, or approved applications or
members, sold applications or members, (xxviii) conversion yields achieved from
website visitors to sold members (including any sub-yield in between),
(xxix) increase in membership, (xxx) cost of acquiring members or applicants, or
(xxxi) retention of membership.

 

13